As filed with the Securities and Exchange Commission on September 17, 2007 811- SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-8A NOTIFICATION OF REGISTRATION FILED PURSUANT TO SECTION 8(a) OF THE INVESTMENT COMPANY ACT OF 1940 The undersigned investment company hereby notifies the Securities and Exchange Commission that it registers under and pursuant to the provisions of Section 8(a) of the Investment Company Act of 1940 and in connection with such notification of registration submits the following information: Name:Claymore/AlphaShares China Strategy Fund Address of Principal Business Office: 2455 Corporate West Drive Lisle, Illinois 60532 Telephone Number: (630) 505-3700 Name and address of agent for service of process: Nicholas Dalmaso Claymore Advisors, LLC 2455 Corporate West Drive Lisle, Illinois 60532 Check Appropriate Box: Registrant is filing a Registration Statement pursuant to Section 8(b) of the Investment Company Act of 1940 concurrently with the filing of Form N-8A:YES [ X ]NO [] SIGNATURE Pursuant to the requirements of the Investment Company Act of 1940 the Registrant has caused this notification of registration to be duly signed on its behalf in the City of Lisle in the State of Illinois on the 17th day of September, 2007. CLAYMORE/ALPHASHARES CHINA STRATEGY FUND By:/s/ Nicholas Dalmaso Nicholas Dalmaso Sole Trustee Attest:/s/ Matthew J. Patterson Matthew J. Patterson Secretary 2
